Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 18 is objected to because of the following informalities:  on line 2 “planer” should be – planar --.  Appropriate correction is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-9, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Islam et al 9660397.
Regarding claims 1 and 17, Islam et al (Figure 12) discloses a modular connector assembly
comprising a support 107 and a plurality of connectors (one of which is shown; see Figure 2 for a
plurality) mounted on the support, characterized in that the support is configured as a one-piece planar
support and provided with a plurality of through holes 109-2,3,4 for mounting the plurality of
connectors; each of the plurality of connectors is configured to be formed of a first component 81-3 and
a second component 95-3, the first component being connectable to the second component to form each respective connector, wherein the first component and the second component of each of the plurality of connectors are located on opposite sides of the support, respectively; are connected to each other by passing through one of the plurality of through holes in the support; and sandwich the support therebetween, thereby fixedly mounting each of the plurality of connectors to the support.  
Regarding claim 5, Islam et al discloses the first component 81-3 is connectable to the second
component 95-3 by a press fit (between contacts of the components).
Regarding claim 6, Islam et al discloses the first component 81-3 is connectable to the second

Regarding claim 7, Islam et al discloses a component selected from the first component and the
second component is provided with a boss 89 on an outer circumference thereof, and the boss
cooperates with an end surface 95-3 of a different component selected from the first component and
the second component to sandwich the support 107 therebetween.
Regarding claim 8, Islam et al discloses each of the first component 81-3 and the second
component is provided with a boss 95-3 on an outer circumference thereof, and the boss of the first
component cooperates with the boss of the second component to sandwich the support 107
therebetween.
Regarding claim 9, Islam et al discloses each of the plurality of through holes 109-2,3,4 in the
support has a non-circular shape for preventing a respective connector from rotating therein.
Regarding claim 18, Islam et al is applied as regards claim 17 above.  Islam et al (Figure 12) further discloses an end cover with planar surface 111 having first through holes 115-2,3,4, wherein each second component 95-3 passes through a respective one of the first through holes.  Since Islam et al discloses the claimed structure, it is deemed to be a base station antenna.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-4 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al as
pplied to claim 1 above, and further in view of APA (the admitted prior art — Figures 1,2).
Regarding claims 2-4, APA discloses two components each of which is a coaxial connector having
an inner and outer contact, and to form the components of Islam et al in this way thus would have been
obvious, to allow connections between coaxial cables.
Regarding claims 11 and 12, APA (paragraph 0004) discloses the modular connector
assembly form part of an end cover of a base station antenna, the modular connector assembly is fixed
to an end cover of a base station antenna, and to form the support 107 of Islam et al as an end cover of
a base station antenna thus would have been obvious, to allow cable connections to an antenna.
Regarding claim 13, Islam et al (Figure 12) discloses quick lock nut 82.
Regarding claim 14, to make quick lock nut 82 of Islam et al of plastic would have been an
obvious matter of design, for economy of manufacture.
Regarding claim 15, Islam et al discloses the quick lock nut 82 includes a locking element (inner
threads), and to provide the end cover of the base station antenna (as modified by APA) with a mating
locking element (threads) that mates with the locking element of the quick lock nut thus would have
been obvious, to allow hand-tightening.
Regarding claim 16, APA (Figures 1 and 2) discloses a first locating component comprising a
locating post (screw) 3, and a second locating component comprising a locating hole 5 for receiving the
locating post, and to provide Islam et al with same thus would have been obvious, for ease of assembly.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Islam et al.
To make the quick lock nut 82 of plastic would have been an obvious matter of design, for
economy of manufacture.
Applicant's arguments filed August 17, 2021 have been fully considered but they are not persuasive.  Applicant states “each of the Islam connectors … function on their own, such that the Islam connectors do not form a connector when they are brought together”.  However, each of the Islam connectors can be considered a recited component, such that when they are brought together they form a connector.  Nothing recited in the claims precludes this interpretation.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY F PAUMEN/Primary Examiner, Art Unit 2833